SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of May 2015 (Report No. 3) Commission File Number: 0-27466 NICE-SYSTEMS LTD. (Translation of Registrant's Name into English) 22 Zarchin Street, P.O. Box 690, Ra'anana, Israel (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F x Form 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): CONTENTS This Report on Form 6-K of NICE consists of the following documents, which are attached hereto and incorporated by reference herein: NICE and Vidyo to Enhance Customer Experience with Live Video Engagement, Dated May 7, 2015 NICE Introduces Next Generation of Desktop Activity Monitoring for Improved Scalability and Performance, Including in the Cloud, Dated May 7, 2015 NICE Launches Employee Engagement Manager for Greater Scheduling Agility andEmployee Satisfaction, Dated May 7, 2015 NICE Wins Two 2xcellence Awards, Dated May 12, 2015 NICE to Shape New Global Recording Standard for WebRTC Communications, Dated May 13, 2015 Creating Perfect Experiences. NICE Invites its EMEA Customers to Interactions 2015 in London, Dated May 18, 2015 ProRail Cuts Incident Response Time by Over 60 Percent with NICE Situator, DatedMay 26, 2015 Find Anyone Anywhere. Live Demonstrations of NICE Suspect Search at IFSEC International2015, Dated May 27, 2015 NICE to Host Financial Analyst and Investor Day at Interactions 2015, Dated May 27, 2015 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. NICE-SYSTEMS LTD. By: /s/ Yechiam Cohen Name: Yechiam Cohen Title: General Counsel Dated:June 8, 2015 3 EXHIBIT INDEX This Report on Form 6-K of NICE consists of the following documents, which are attached hereto and incorporated by reference herein: NICE and Vidyo to Enhance Customer Experience with Live Video Engagement, Dated May 7, 2015 NICE Introduces Next Generation of Desktop Activity Monitoring for Improved Scalability and Performance, Including in the Cloud, Dated May 7, 2015 NICE Launches Employee Engagement Manager for Greater Scheduling Agility andEmployee Satisfaction, Dated May 7, 2015 NICE Wins Two 2xcellence Awards, Dated May 12, 2015 NICE to Shape New Global Recording Standard for WebRTC Communications, Dated May 13, 2015 Creating Perfect Experiences. NICE Invites its EMEA Customers to Interactions 2015 in London, Dated May 18, 2015 ProRail Cuts Incident Response Time by Over 60 Percent with NICE Situator, DatedMay 26, 2015 Find Anyone Anywhere. Live Demonstrations of NICE Suspect Search at IFSEC International2015, Dated May 27, 2015 NICE to Host Financial Analyst and Investor Day at Interactions 2015, Dated May 27, 2015 4
